           Case 1:18-mc-00057-LJO-EPG Document 27 Filed 03/08/19 Page 1 of 2


1    Jennifer Stisa Granick (CA Bar No. 168423)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
2    39 Drumm Street, San Francisco, CA 94103
     T: 415.343.0758
3    jgranick@aclu.org
4    Brett Max Kaufman
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
5    125 Broad Street, 18th Floor, New York, NY 10004
     T: 212.549.2603
6    F: 212.549.2654
     bkaufman@aclu.org
7
     Attorneys for Movants American Civil Liberties Union & American Civil Liberties Union
8    Foundation*
9    *Additional counsel for all Movants listed on signature page below.
10                              UNITED STATES DISTRICT COURT
11                            EASTERN DISTRICT OF CALIFORNIA

12
13        IN RE MOTION TO COMPEL
          FACEBOOK TO PROVIDE                            Misc. Case No. 1:18-mc-00057-LJO-EPG
14        TECHNICAL ASSISTANCE IN SEALED
          CASE, OPINION AND ORDER ISSUED                                   ECF Case
15
          IN OR ABOUT SEPTEMBER 2018
16                                                                   Notice of Appeal

17
18
                                        NOTICE OF APPEAL
19
            NOTICE IS HEREBY GIVEN that Movants American Civil Liberties Union,
20
21   American Civil Liberties Union Foundation, American Civil Liberties Union of Northern

22   California, American Civil Liberties Union Foundation of Northern California, Electronic
23   Frontier Foundation, and Riana Pfefferkorn hereby appeal to the United States Court of Appeals
24
     for the Ninth Circuit from the Judgment entered in this action on February 11, 2019, see ECF
25
     No. 26, denying Movants’ motion to unseal (ECF No. 1).
26
27
28

     NOTICE OF APPEAL
          Case 1:18-mc-00057-LJO-EPG Document 27 Filed 03/08/19 Page 2 of 2


1
                                                Respectfully submitted,
2
     Dated: March 8, 2019                       /s/ Jennifer Stisa Granick
3
     Christine P. Sun (CA Bar No. 218701)        Jennifer Stisa Granick (CA Bar No. 168423)
4    Jacob A. Snow (CA Bar No. 270988)           AMERICAN CIVIL LIBERTIES UNION
     AMERICAN CIVIL LIBERTIES UNION                 FOUNDATION
5       FOUNDATION OF NORTHERN                   39 Drumm Street
        CALIFORNIA, INC.                         San Francisco, CA 94111
6    39 Drumm Street                             T: 415.343.0758
     San Francisco, CA 94111                     jgranick@aclu.org
7    T: 415.621.2493
     F: 415.255.8437                             Brett Max Kaufman
8    csun@aclunc.org                             AMERICAN CIVIL LIBERTIES UNION
     jsnow@aclunc.org                               FOUNDATION
9                                                125 Broad Street, 18th Floor
     Attorneys for Movants American Civil        New York, NY 10004
10   Liberties Union of Northern California &    T: 212.549.2603
     American Civil Liberties Union              bkaufman@aclu.org
11   Foundation of Northern California
                                                 Attorneys for Movants American Civil Liberties
12                                               Union & American Civil Liberties Union
                                                 Foundation
13
     Riana Pfefferkorn (CA Bar No. 266817)       Nathan D. Cardozo (CA Bar No. 259097)
14   559 Nathan Abbott Way                       Andrew Crocker (CA Bar No. 291596)
     Stanford, CA 94305-8610                     Aaron Mackey (CA Bar No. 286647)
15   T: 650.736.8675                             Camille Fischer
     F: 650.725.4086                             ELECTRONIC FRONTIER FOUNDATION
16   riana@law.stanford.edu                      815 Eddy Street
                                                 San Francisco, CA 94109
17   Pro Se                                      T: 415.436.9333
                                                 F: 415.436.9993
18                                               nate@eff.org
                                                 andrew@eff.org
19                                               amackey@eff.org
                                                 cfischer@eff.org
20
                                                 Attorneys for Movant Electronic Frontier
21                                               Foundation
22
23
24
25
26
27
28

     NOTICE OF APPEAL
                                                                                                  1
